DETAILED ACTION
This action is in response to the amendment filed on 4/23/2021 which was filed in response to the Non-Final Rejection dated 1/26/2021.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9, and 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “the first sintered layer contains a metal oxide contained in the superficial base ceramic layer”. However, there does not appear to be support in the published disclosure for this limitation. Metal oxide is discussed in reference to the first sintered layer, in particular at the exposed surface and at the boundary surface with the underlying base ceramic layer [0093]. However, the presence of metal oxide at the boundary surface refers to the presence of metal oxide in the first sintered layer, not the base layer. There does not appear to be any reference to the presence of metal oxide in the base layer nor to the same metal oxide present in both the first sintered layer and the base layer as claimed. Applicant cites paragraphs [0020] and [0055-57] of the original disclosure for support for this limitation. It appears Applicant is relying on the disclosure “the ceramic component or glass component contained in the base ceramic layer” in paragraph [0020] as support for the new limitation. However, a ceramic component contained in the base layer does not provide support for the limitation “the first sintered layer contains a metal oxide contained in the superficial base ceramic layer”. Paragraphs [0055-57] of the original disclosure merely 
Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the first metal element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Examination, it is assumed that “the first metal element” refers to a metal element in the first sintered layer.
Claim 22 recites the limitation "the second metal element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Examination, it is assumed that “the second metal element” refers to a metal element in the first sintered layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP 2007-201346A).
Regarding claim 1, Kobayashi discloses a ceramic circuit board having not only excellent heat dissipation and conductivity without interposition of a solder layer, but also having high bonding durability between the ceramic board and the conductor circuit and high durability against thermal stress [0008]. In an exemplary embodiment, metallized layers 3 and 5 are formed on a ceramic substrate B [0024-0025] [Fig. 1]. Metallized layers 3 and 5 are described as an adhesive conductor layer and a heat radiation conductor layer, respectively [0025]. Metallized layers 3 and 5 form a heat dissipation conductor circuit that is sintered (A ceramic electronic component 

    PNG
    media_image1.png
    471
    359
    media_image1.png
    Greyscale

Kobayashi further discloses that a plating layer can be formed on the surface of the metallized layer 5 (and a plating layer on the second sintered layer such that the second sintered layer is between the first sintered layer and the plating layer) [0030] [0039] [0054] [0067] [0074-0075]. The surface of the heat-dissipating conductor circuit 
Regarding claims 2 and 16, the width of the second conductor layer (i.e., metallized layer 5) can be smaller/narrower than the width of the first conductor layer 
Regarding claims 3-4 and 17-20, 
Kobayashi is silent with regard to the width of the exposed surface of metallized layer 3 (i.e., the first conductor layer, the first sintered layer) (claims 3 and 4). Kobayashi is silent with regard to the width of the exposed surface of metallized layer 3 relative to the width of the heat dissipation conductor circuit (the surface electrode) (claims 17 and 18). Kobayashi is silent with regard to the area of the exposed surface of metallized layer 3 relative to the area of the upper surface of the layer (claims 19 and 20).
However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the width, the relative width, and the relative area of the exposed surface of the first conductor layer involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II. As disclosed above, Kobayashi discloses that the larger bonding area between metallized layer 3 and the ceramic substrate relative to the bonding area between the metallized layers 3 and 5 results in reduction/avoidance of thermal stress concentration. Therefore, the bonding area between the metallized layers 3 and 5 is a result-effective variable which implies that the exposed surface width, relative width, and relative area are result-effective variables (The ceramic electronic component according to Claim 2, wherein the width of the exposed surface is 10 um or more – claim 3) (The ceramic electronic component according to Claim 1, wherein the width of the exposed surface is 10 um or more – claim 4) (The ceramic electronic component according to Claim 1, wherein a width of the exposed surface is 4.5% to 50% of a width of the surface electrode – claim 17) (The ceramic electronic component according to Claim 1, wherein a width of the exposed surface is 10% to 25% of a width of the surface electrode – claim 18) (The ceramic electronic component according to Claim 1, wherein an area of the exposed surface is 
Alternatively, the terms “an area of the exposed surface” and “an area of the upper surface of the first sintered layer” in claims 19-20 can be any arbitrary area of the exposed surface and the upper surface, respectively. Therefore, Kobayashi meets the limitations of claims 19-20.
Regarding claim 21, the metal element used to form the metal oxide(s) in the metallized layers can be Al, Zr, or Mg (The ceramic electronic component according to Claim 1, wherein the first metal element is one selected from Al, Zr, Si, and Mg) [0029].
Regarding claim 22, the metal element used to form the metal particle in the metallized layers can be Ag or Cu (The ceramic electronic component according to Claim 21, wherein the second metal element is one selected from Ag and Cu) [0029].

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al as applied to claim 1 above, and further in view of Meguro et al (USPGPUB 2007/0224400).
Regarding claim 12, 
Kobayashi is silent with regard to a covering ceramic layer covering the exposed surface of the first metallized layer 3.
Meguro discloses a ceramic substrate mounted on a mounting board by connecting a conductor disposed on a first main surface of the ceramic substrate to a mounting land of the mounting board with solder, an electronic apparatus, and a method for producing the ceramic substrate [0002]. The periphery of a land electrode is coated with a glass layer so as to relax stress concentration during heat-cycle testing [0006]. However, prior art glass layer coatings can have degraded plating resistance which leads to the occurrence of a pinhole due to erosion caused by the plating solution [0008]. To overcome such problems, the present invention discloses a highly reliable ceramic substrate that does not cause a heat-cycle-induced stress concentration on a conductor due to a glass material partially overlaying the conductor, wherein a glass layer partially overlaying the conductor has a superior adhesion to the main body of the ceramic substrate and a superior plating resistance [0010]. A ceramic substrate according to a preferred embodiment of the present invention includes a main body of the ceramic substrate, a conductor disposed on a first main surface of the main body of the ceramic substrate and a glass layer extending from a portion of the conductor to the first main surface of the main body of the ceramic substrate [0011].  The glass layer includes a first glass sublayer made of a first glass material and extending from the portion of the conductor to the first main surface of the main body of the ceramic substrate, and a second glass sublayer made of a second glass material different from the first glass material defining the first glass sublayer, the second glass sublayer being disposed on the first glass sublayer [0011].  The first glass material has a greater 

    PNG
    media_image2.png
    206
    548
    media_image2.png
    Greyscale

Kobayashi and Meguro are analogous because both disclose ceramic-based electronic components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Meguro’s glass layer to cover the periphery of Kobayashi’s conductor layers (The ceramic electronic component according to Claim 1, further comprising a covering ceramic layer covering the exposed surface of the first sintered layer).  One of ordinary skill in the art would have been motivated to use Meguro’s glass layer to cover the periphery of Kobayashi’s conductor layers because this would relax stress concentration during heat-cycles while providing for superior 
Regarding claim 13, Meguro further discloses that the glass material for the first glass sublayer can comprise alumina [0061]. Examiner’s note: Meguro’s first glass sublayer 11 lies over the exposed surface of the lower portion of the conductor (see Fig. 2A above) (The ceramic electronic component according to Claim 12, wherein the covering ceramic layer contains the same metal oxide as the first sintered layer). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al as applied to claim 1 above, and further in view of Iwakoshi et al (USPGPUB 2014/0057080).
Regarding claim 14, the limitations of claim 1 have been set forth above. Kobayashi further discloses that the ceramic substrate can be a low-temperature sintered glass such as borosilicate glass and can include metal oxides such as alumina and zirconia [0027]. The process of manufacturing a ceramic circuit board includes applying and drying a first paste to form coating layer 2, firing this paste to form metallized layer 3, applying and drying a second paste to form coating layer 4, and firing the second paste to form metallized layer 5 [0024] [Fig. 1] [0046-0052]. The firing temperature of the coating layers is higher than the softening point of the glass component and is preferably about 700 to 12000 C [0047]. When at least one kind of particles is selected from copper and copper oxide as the metallic particle component in 0 C and 10830 C, e.g. 750 to 10500 C [0048] [0052]. 
Kobayashi is silent with regard to a ceramic substrate that contains a low-temperature co-fired ceramic material.
Iwakoshi discloses a ceramic electronic component and a manufacturing method thereof, and particularly a structure and forming method of an external terminal electrode provided in a ceramic electronic component [0002]. The ceramic electronic component includes a ceramic material component main body and an external terminal electrode provided along a principal surface of the component main body [0015]. A low-temperature co-fired ceramic material (LTCC) can be used as a ceramic material included in the ceramic green sheets used to form the component main body [0052] [0059] [0061]. The LTCC is a ceramic material that is sinterable at a temperature of about 10500 C or lower and is sinterable simultaneously with Au, Ag, Cu, etc. having low resistivity [0061]. Specific examples include glass composite LTCC in which borosilicate glass is mixed with ceramic powder such as alumina, zirconia, magnesia, and forsterite [0061]. The plurality of green sheets form the component main body and the external terminal electrode are fired/sintered in the same step [0064-0065] [0080].
Kobayashi and Iwakoshi are analogous because both disclose ceramic electronic components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Iwakoshi’s LTCC as Kobayashi’s ceramic substrate (The ceramic electronic component according to Claim 1, wherein the superficial base ceramic layer contains a low- temperature co-fired ceramic material).  .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al and Iwakoshi et al as applied to claim 14 above, and further in view of Meguro et al (USPGPUB 2007/0224400).
Regarding claim 15, the limitations of claim 14 have been set forth above. Kobayashi further discloses that an object of the invention is to provide a ceramic circuit board having high bonding durability between the ceramic board and the conductor circuit and high durability against thermal stress [0008].
Kobayashi is silent with regard to a covering ceramic layer covering the exposed surface of the first metallized layer 3.
Meguro discloses a ceramic substrate mounted on a mounting board by connecting a conductor disposed on a first main surface of the ceramic substrate to a mounting land of the mounting board with solder, an electronic apparatus, and a method for producing the ceramic substrate [0002]. The periphery of a land electrode is coated with a glass layer so as to relax stress concentration during heat-cycle testing [0006]. 

    PNG
    media_image2.png
    206
    548
    media_image2.png
    Greyscale

Kobayashi and Meguro are analogous because both disclose ceramic-based electronic components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Meguro’s glass layer to cover the periphery of Kobayashi’s conductor layers (The ceramic electronic component according to Claim 14, further comprising a covering ceramic layer covering the exposed surface of the first sintered layer, wherein the covering ceramic layer contains the same low-temperature co-fired ceramic material as the superficial base ceramic layer).  One of ordinary skill in the art would have been motivated to use Meguro’s glass layer to cover the periphery of Kobayashi’s conductor layers because this would relax stress concentration during heat-cycles while providing for superior adhesion to the ceramic substrate and superior plating resistance as disclosed by Meguro. Kobayashi discloses the desirability of .

Claims 1-4, 7-9, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Otomaru et al (USPGPUB 2015/0334834) in view of Nakamura et al (USPGPUB 2014/0284088).
Regarding claims 1 and 21, Otomaru discloses a wiring board constructed such that a connection pad is provided on the surface of an insulating substrate composed of a ceramic sintered compact; and a wiring board with a lead terminal and an electronic device including this wiring board [0001]. A connection pad 2 is disposed on a surface part of an insulating substrate 1 [0025] [Fig. 1]. The insulating substrate 1 is composed of a ceramic sintered compact such as an aluminum-oxide based sintered compact [0027].

    PNG
    media_image3.png
    644
    496
    media_image3.png
    Greyscale

The connection pad 2 includes a first portion 2a having a layered form and a second portion 2b protruding to the outer side of the surface of the first portion 2a in a center portion of the first portion 2a [0029]. The connection pad 2 is formed by successively printing pastes constituting the first and second portions on a ceramic green sheet, pressurizing the pastes such that they are pushed into the ceramic green 

    PNG
    media_image4.png
    381
    466
    media_image4.png
    Greyscale

Otomaru is silent with regard to a plating layer.
Nakamura discloses a circuit board and an electronic apparatus in which an electronic component is mounted on the circuit board [0001]. In an exemplary embodiment, an electronic apparatus 1 comprises an electronic component 13 with an electrode pad 14 is mounted on a circuit board 10 in which a metal wiring layer 12 is provided on one principal surface of a ceramic sintered body 11 [0013] [Fig. 1].

    PNG
    media_image5.png
    399
    497
    media_image5.png
    Greyscale

Part of or all over the surface of the metal wiring layer 12 may be subjected to a plating treatment [0050].  The adhesion treatment of the electrode pad 14, the bonding wire 15, and the like is performed easily by performing the above-described plating treatment, and the oxidation corrosion of the metal wiring layer 12 can be suppressed [0050].
Otomaru and Nakamura are analogous because both disclose ceramic electronic components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a plating treatment to the top surface of Otomaru’s second portion 2b (and a plating layer on the second sintered layer such that the second sintered layer is between the first sintered layer and the plating layer).  One of ordinary skill in the art would have been motivated to apply a plating treatment to this 
Regarding claims 2 and 16, it is evident from Otomaru’s Fig. 1a above that the length of the inner edge of the exposed surface is 50% or more of the length of the second peripheral section of the second portion 2b since the length of the inner edge of the exposed surface is the entire circumference of the second portion 2b (wherein a length of an inner edge of the exposed surface is 50% or more of a length of a second peripheral section of the second sintered layer – claim 2) (wherein a length of an inner edge of the exposed surface is 10% or more of a length of a second peripheral section of the second sintered layer – claim 16).
Regarding claims 3-4, Otomaru discloses that the thickness of the second portion 2b is approximately 50 to 100 um or larger [0088]. 
Otomaru is silent with regard to the width of the exposed surface of first portion 2a.
However, it is evident from Fig. 1b that the exposed surface of first portion 2a is approximately the same as that of the thickness of second portion 2b (i.e., approximately 50 to 100 um or larger) (wherein the width of the exposed surface is 10 um or more).
Regarding claim 7, Otomaru discloses that the second portion 2b is formed of platinum (wherein the second sintered layer contains the metal oxide in an amount 
Regarding claims 8-9, Otomaru discloses that the content percentage of the ceramic component in the portion containing the ceramic component of the first portion 2a is approximately 1 mass% or higher [0035]. It is preferable that the content percentage of the ceramic component in the portion containing the ceramic component of the first portion 2a is as low as possible [0035]. The upper limit for the content percentage is determined based on the desired balance of properties desired [0035] [0081]. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed ranges of 1% by weight to less than 10% by weight (claim 8) and 3% by weight to less than 5% by weight (claim 9) overlap the prior art range of 1% by weight or more.
Regarding claim 17, 
Regarding claims 18-20, Otomaru discloses that the exposed surface of first portion 2a is a suppression portion for suppressing unnecessary spreading of the brazing material 4 [0034].
Otomaru is silent with regard to the width of the exposed surface of first portion 2a. Otomaru is silent with regard to the width of the exposed surface of first portion 2a relative to the width of the connection pad 2 (claim 18). Otomaru is silent with regard to the area of the exposed surface of first portion 2a relative to the area of the upper surface of the layer (claims 19 and 20).
However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the relative width and the relative area of the exposed surface of the first portion 2a involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II. As disclosed above, Otomaru discloses that the exposed surface of first portion 2a acts as a suppression portion for suppressing unnecessary spreading of the brazing material 4 (The ceramic electronic component according to Claim 1, wherein a width of the exposed surface is 10% to 25% of a width of the surface electrode – claim 18) (The ceramic electronic component according to Claim 1, wherein an area of the exposed surface is 0.1% to 50% of an area of the upper surface of the first sintered layer – claim 19) (The ceramic electronic component according to Claim 1, wherein an area of the exposed surface is 1% to 10% of an area of the upper surface of the first sintered layer – claim 20).
Alternatively, the terms “an area of the exposed surface” and “an area of the upper surface of the first sintered layer” in claims 19-20 can be any arbitrary area of the .

Response to Arguments
Applicant's arguments on page 6, with regard to claim 1 rejected in view of Kobayashi et al (JP 2007-201346A) have been fully considered but they are not persuasive. Applicant argues that Kobayashi fails to disclose the new limitation, i.e. that the first conductor layer has the same metal oxide as the ceramic base layer.
Examiner’s response: Kobayashi discloses various metal oxides that can be included in the ceramic substrate such as alumina, zirconia, and titania [0027]. Kobayashi also discloses such metal oxides can be present as metal compounds/particles of the metallization layers [0029]. Therefore, Kobayashi discloses the newly claimed limitation. See the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781